DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021, 8/5/2021 and 1/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“lock mechanism” in claims 3-6, 11, 17-19, 
“locking feature” in claims 4 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,907,383. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,907,383 has narrower scope and discloses every limitation in this instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US 2011/0185776; hereinafter “Mahaffey”) in view of Allen (US 10,443,274). 
	Regarding claim 1, Mahaffey discloses a dock (100, Fig. 1) for a portable electronic device (200, Fig. 2), the dock comprising: a base (140, 150, and central portion of 110, Fig. 1) ; a first arm (left arm of 110 in Fig. 1) supported by the base; a first hook (120, 122, Fig. 1) non-movably coupled to an end of the first arm (as shown in Fig. 1), the first hook configured to be positioned adjacent a first edge (left edge of 200 in Fig. 2) of the portable electronic device, the first hook being immovable relative to the first arm (as shown in Fig. 2); a second arm (right arm of 130 in Fig. 1) supported by the base and movable relative to the base (see Fig. 2); and a side door (same as side door on right side of 130 in Fig. 1, where 182 is located) having a second hook (132, Fig. 1) configured to be positioned adjacent a second edge (right edge of 200 in Fig. 2) of the portable electronic device, the side door being movable between a first position (position shown at bottom of Fig. 2), in which the portable electronic device is secured to the dock, and a second position (position shown at top of Fig. 2), in which the portable electronic device is removable from the dock.
	Mahaffey does not teach the side door movably coupled to an end of the second arm, the side door being movable relative to the second arm between the first position and the second position. However, Allen teaches a side door (608, 612, Figs. 59-65) movably coupled to an end of a second arm (646, 610, Figs. 63, 65), the side door movable relative to the second arm between a first position (position shown in Figs. 59, 60), in which a portable electronic device (601, Fig. 59) is secured, and a second position (position shown in Fig. 63), in which the portable electronic device is removable, and wherein the side door is pivotally coupled to the end of the second arm (pivoted at 618, Figs. 62, 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the side door movably coupled to an end of the second arm, the side door being movable relative to the second arm between the first position and the second position in Mahaffey, as taught by Allen, in order to easily unlock the side door by flipping and allow the removal of the portable electronic device.
Regarding claim 2, Mahaffey in view of Allen teaches the dock of claim 1. Mahaffey does not teach wherein the first arm is movable relative to the base. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first arm is movable relative to the base in Mahaffey in view of Allen, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, Mahaffey already shows the second arm is movable, and that making first arm also movable allow the user to use alternate hands to easily lock and unlock the portable electronic device, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 3, Mahaffey in view of Allen teaches the dock of claim 1, and Mahaffey further teaches a lock mechanism (180, 190, Fig. 4) to selectively secure the side door in the second position ([0030]: “…engages a locking system 180…a locked configuration…”).
Regarding claim 4, Mahaffey in view of Allen teaches the dock of claim 3, and Mahaffey further wherein the lock mechanism (180, 190) includes a lock (182, Fig. 4) coupled to the second arm and having a locking feature (190, Fig. 4) configured to selectively engage the side door.
	Regarding claim 5, Mahaffey in view of Allen teaches the dock of claim 3. Mahaffey does not teach wherein the lock mechanism includes an electronic lock mechanism. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electronic lock mechanism in Mahaffey in view of Allen, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, using a motor or wireless control in order to create an electronic lock mechanism provides effortless securing and releasing of the portable electronic device from the user, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 6, Mahaffey in view of Allen teaches the dock of claim 3, and Mahaffey further teaches wherein the lock mechanism is operable to selectively lock the side door to the end of the second arm to inhibit unauthorized removal of the portable electronic device from the dock, and wherein the lock mechanism is operable to selectively unlock the side door from the end of the second arm in response to a keyed input ([0030]: “… insertion and turning of a key…”; note that without the key, the portable electronic device cannot be removed by unauthorized user).
	Regarding claim 7, Mahaffey in view of Allen teaches the dock of claim 1, and Allen teaches wherein the side door is pivotally coupled to the end of the second arm (as established by Allen in above claim 1, see Figs. 62, 63 of Allen).
	Regarding claim 8, Mahaffey in view of Allen teaches the dock of claim 7, and Mahaffey further teaches wherein the side door remains connected to the end of the second arm while in the first position and while in the second position (as shown in top and bottom positions of Fig. 2 in Mahaffey).
	Regarding claim 9, Mahaffey in view of Allen teaches the dock of claim 1, and Mahaffey further teaches wherein the base has a channel (channel inside 110 where 111 is pointing to in Fig. 1), and wherein at least part of the second arm is slidably received within the channel ([0030]: “…the second arm 130 is a ratchet arm, and is slidable with respect to the main body 110…”).
	Regarding claim 10, Mahaffey in view of Allen teaches the dock of claim 9, and Mahaffey further teaches wherein the base further includes a support platform (same as device base 150, Fig. 1) extending from the channel (considered extending from the channel after assembly), wherein the support platform is configured to be positioned under at least part of the portable electronic device (secure 220 of 200, see Fig. 2).
	Regarding claim 11, Mahaffey teaches a dock (100, Fig. 1) for a portable electronic device (200, Fig. 2), the dock comprising: a base (140, 150, and central portion of 110, Fig. 1); a first arm (left arm of 110 in Fig. 1) supported by the base, the first arm including a first hook (120, 122, Fig. 1) coupled to an end of the first arm  (as shown in Fig. 1), the first hook configured to be positioned adjacent a first edge (left edge of 200 in Fig. 2) of the portable electronic device; a second arm (right arm of 130 in Fig. 1) slidably supported by the base (see Fig. 2); a side door (same as side door on right side of 130 in Fig. 1, where 182 is located) having a second hook (132, Fig. 1) configured to be positioned adjacent a second edge (right edge of 200 in Fig. 2) of the portable electronic device; and a lock mechanism (180, 190, Fig. 4) operable to selectively lock the side door to the end of the second arm to inhibit unauthorized removal of the portable electronic device from the dock, the lock mechanism operable to selectively unlock the side door from the end of the second arm in response to a keyed input (([0030]: “… insertion and turning of a key…”; note that without a proper key input inside the key hole, the portable electronic device cannot be removed by unauthorized user).
	Mahaffey does not teach the side door movably coupled to an end of the second arm for movement relative to the second arm. However, Allen teaches a side door (608, 612, Figs. 59-65) movably coupled to an end of a second arm (646, 610, Figs. 63, 65) for movement relative to the second arm (see positions of Figs. 62 and 63), and wherein the side door is pivotally coupled to the end of the second arm (pivoted at 618, Figs. 62, 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the side door movably coupled to an end of the second arm for movement relative to the second arm in Mahaffey, as taught by Allen, in order to easily unlock the side door by flipping and allow the removal of the portable electronic device.
Mahaffey does not teach the first arm slidably supported by the base. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first arm slidably supported by the base in Mahaffey in view of Allen, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, Mahaffey already shows the second arm is slidably supported by the base, and that making first arm also slidably supported by the base allow the user to use alternate hands to easily lock and unlock the portable electronic device, and this yields predictable results to one of ordinary skill in the art.

	Regarding claim 12, Mahaffey in view of Allen teaches the dock of claim 11, and Allen further teaches wherein the side door is pivotally coupled to the end of the second arm (as established by Allen in above claim 11, see Figs. 62, 63 of Allen).
	Regarding claim 13, Mahaffey in view of Allen teaches the dock of claim 11, and the modified Mahaffey further teaches wherein the first arm and the second arm are slidable relative to the base to adjust a distance between the first hook and the second hook (as shown in top and bottom positions of Fig. 2 in Mahaffey; note that first arm slidably supported by the base already established by Allen in above claim 11).
	Regarding claim 14, Mahaffey in view of Allen teaches the dock of claim 11. Mahaffey does not teach a fastener coupled to the base and to the first arm, the second arm, or both to fix a position of the first arm, the second arm, or both relative to the base, the fastener being inaccessible while the base supports the portable electronic device. However, Allen teaches a fastener (648, Fig. 65) coupled to a base (642, Fig. 65) and to an arm (646, Fig. 65) to fix a position of the arm relative to the base, the fastener being inaccessible while the base supports a portable electronic device (inaccessible when secure 601 as shown in Fig. 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a fastener coupled to the base and to the first arm, the second arm, or both to fix a position of the first arm, the second arm, or both relative to the base, the fastener being inaccessible while the base supports the portable electronic device in Mahaffey in view of Allen, as taught by Allen, in order to adjust the arm at different fixed positions to secure a portable electronic device of different sizes. 
	Regarding claim 16, Mahaffey teaches a dock (100, Fig. 1) for a portable electronic device (200, Fig. 2), the dock comprising: a base (140, 150, and central portion of 110, Fig. 1); a first arm (left arm of 110 in Fig. 1) supported by the base, the first arm including a first hook (120, 122, Fig. 1) coupled to an end of the first arm (as shown in Fig. 1), the first hook configured to be positioned adjacent a first edge (left edge of 200 in Fig. 2) of the portable electronic device; and a second arm (right arm of 130 in Fig. 1) supported by the base and movable relative to the base (see Fig. 2); a side door (same as side door on right side of 130 in Fig. 1, where 182 is located) movably coupled to an end of the second arm (as shown in Fig. 2), the side door having a second hook (132, Fig. 1) configured to be positioned adjacent a second edge (right edge of 200 in Fig. 2) of the portable electronic device, the side door being movable relative to the second arm between a first position (position shown at bottom of Fig. 2), in which the portable electronic device is secured to the dock, and a second position  (position shown at top of Fig. 2), in which the portable electronic device is removable from the dock. 
	Mahaffey does not teach the side door being movable relative to the second arm between the first position and the second position; and a fastener that selectively fixes a position of the second arm relative to the base, the fastener being inaccessible while the base supports the portable electronic device. However, Allen teaches a side door (608, 612, Figs. 59-65) movable relative to an arm (646, 610, Figs. 63, 65) between a first position (position shown in Figs. 59, 60), in which a portable electronic device (601, Fig. 59) is secured, and a second position (position shown in Fig. 63), in which the portable electronic device is removable; and a fastener (648, Fig. 65) that selectively fixes a position of the arm relative to a base (642, Fig. 65), the fastener being inaccessible while the base supports the portable electronic device (648 inaccessible when 601 is secured on the base as shown in Fig. 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the side door being movable relative to the second arm between the first position and the second position; and a fastener that selectively fixes a position of the second arm relative to the base, the fastener being inaccessible while the base supports the portable electronic device in Mahaffey, as taught by Allen, in order to easily unlock the side door by flipping and adjust the arm at different fixed positions to secure a portable electronic device of different sizes.
	Regarding claim 17, Mahaffey in view of Allen teaches the dock of claim 16, and Mahaffey further teaches a lock mechanism (180, 190, Fig. 4) configured to selectively lock the side door in the second position ([0030]: “…engages a locking system 180… a locked configuration…”).
	Regarding claim 18, Mahaffey in view of Allen teaches the dock of claim 17, and Mahaffey further teaches wherein the lock mechanism (180, 190) includes a lock (182, Fig. 4) coupled to the second arm and having a locking feature (190, Fig. 4) configured to selectively engage the side door.
	Regarding claim 19, Mahaffey in view of Allen teaches the dock of claim 17. Mahaffey does not teach wherein the lock mechanism includes an electronic lock mechanism. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electronic lock mechanism in Mahaffey in view of Allen, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, using a motor or wireless control in order to create an electronic lock mechanism provides effortless securing and releasing of the portable electronic device from the user, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 20, Mahaffey in view of Allen teaches the dock of claim 16, and the modified Mahaffey further teaches wherein the second arm is slidable relative to the base and the first arm to adjust a distance between the first hook and the second hook (see top and bottom positions in Fig. 2 of Mahaffey), and wherein the fastener fixes the distance between the first hook and the second hook (fastener established in above claim 16 by Allen to create different fixed positions for securing a portable electronic device of different sizes).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 15, prior arts do not teach or suggest the combination of the dock of claim 15, in particular, wherein the fastener is a lockbar including a first side, a second side opposite the first side, a first post, and a second post, the first post and the second post each extending from the first side, the first side of the lockbar being positionable adjacent the base such that the first post engages the first arm and the second post engages the second arm, the portable electronic device being positioned adjacent the second side of the lockbar when the portable electronic device is coupled to the base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841